Citation Nr: 0110712	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-20 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Evaluation of residuals of a fractured mandible, rated as no 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1973.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Nashville, 
Tennessee.  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).  



FINDING OF FACT

The residuals of a fractured mandible are manifested by no 
more than slight displacement with no appreciable loss of 
interincisal range of motion or masticatory function but with 
a retained wire in the right posterior mandible causing some 
discomfort and some perceived alteration of sensation in the 
right mandibular lip unverified by objective pinprick 
testing.  


CONCLUSION OF LAW

Residuals of a fractured mandible are 0 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
Diagnostic Code 9904 ((2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records show that the veteran sustained a 
nondisplaced fracture of the right condyle of the mandible 
and a slightly displaced fracture of the right horizontal 
ramus of the mandible in an automobile accident in September 
1970.  
X-ray examination revealed a nondisplaced fracture of the 
right ascending ramus of the mandible in the subcondylar area 
and a slightly displaced fracture of the horizontal ramus of 
the right mandible.  Under general anesthesia, the fracture 
of the right body of the mandible was reduced by the open 
method.  The fracture was demobilized by means of 
transosseous stainless steel wires inserted through the burr 
holes in the mandibular fracture.  Postoperative X-rays 
showed the mandibular fracture to be in excellent position 
and alignment.  In November 1970, the mandibular fracture was 
shown to be well healed and solid.  The sensory innervation 
was returning to the distribution of the right inferior 
alveolar nerve.  It was noted that he required new upper and 
lower dentures.  

VA outpatient treatment records show, in July 1995, that the 
ears, nose and throat were negative and a computerized 
tomogram of the head was negative.  There were no neurologic 
abnormalities.  

On a VA examination in October 1998, the history of the 
inservice maxillary fracture was noted.  He was shown to have 
some facial asymmetry secondary to the old mandibular 
fracture which was otherwise within normal limits.  Cranial 
nerve and cerebellar testing as well as motor strength were 
within normal limits.  The sensory evaluation was within 
normal limits to pinprick, light touch and vibration, 
throughout.  

On a VA dental and oral examination in May 1999, the veteran 
complained of right facial swelling 2-3 times a month, the 
inability to chew correctly on the right side, right-sided 
jaw pain, unsatisfactory dentures, and numbness of the right 
mandibular lip.  The physical examination showed that 
mandibular opening was within normal limits.  There was 
facial asymmetry with the mandible deviated somewhat to the 
left side with popping and crepitus palpated in the bilateral 
temporomandibular joints, right greater than left, but 
without complaints of discomfort of either joint.  He had 
full, loose upper and lower dentures.  There was an atrophic 
mandibular alveolar ridge.  There was a wire palpated on the 
right posterior mandible that was tender to touch.  His lip 
was intact to pinprick testing.  There was a scar on the 
right neck that was very well healed.  X-rays showed an 
atrophic mandibular ridge with retained wires in the right 
posterior mandible.  The examiner found no functional 
impairment due to loss of motion and masticatory function 
loss.  It was stated that the veteran was edentulous at the 
time of the injury.  He wore upper and lower dentures.  There 
was no limitation of interincisal range of motion.  There was 
no appreciable bone loss due to the injury, although it was 
stated that he had a very atrophic mandibular alveolar ridge, 
probably due to the use of a mandibular denture for over 30 
years.  There was some deviation of the mandible to the left 
side, although it was said to be very slight.  The final 
assessment was post-mandibular fracture with slight facial 
asymmetry, retained wire in the right posterior mandible 
causing some discomfort (to be scheduled for removal in 
oromaxillofacial surgery), and perceived alteration of 
sensation in the right mandibular lip that was not 
demonstrated by pinprick testing.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. §1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 9902, loss of approximately one-half of 
the mandible involving temporomandibular articulation 
warrants a 50 percent evaluation; loss of approximately one- 
half of the mandible not involving temporomandibular 
articulation warrants a 30 percent evaluation.  

Under Diagnostic Code 9903, moderate nonunion of the mandible 
warrants a 10 percent evaluation and severe nonunion of the 
mandible warrants a 30 percent evaluation.  Those ratings are 
dependent upon the degree of motion and relative loss of 
masticatory function.  

Under Diagnostic Code 9904, malunion of the mandible with 
severe displacement warrants a 20 percent evaluation, with 
moderate displacement warrants a 10 percent evaluation, and 
with slight displacement warrants a noncompensable 
evaluation.  Those ratings are dependent upon degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
Part 4.  

The Board also notes that temporomandibular articulation is 
evaluated under the provisions of Diagnostic Code 9905.   
Limited motion of the inter-incisal range from 31 to 40 mm 
warrants a 10 percent evaluation, from 21 to 30 mm warrants a 
20 percent evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  The Board 
notes that ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion.  
38 C.F.R. Part 4.  

The residuals of the veteran's fractured mandible are rated 
under Diagnostic Code 9904.  The veteran has slight facial 
asymmetry and retained surgical wiring with tenderness.  
Movement of the jaw is accompanied by popping and crepitus 
bilaterally, right more than left.  No swelling or lip 
numbness is detected despite his complaints.  Loose dentures 
with complaints of chewing difficulty and atrophy of the 
maxillary alveolar ridge are not attributable to the 
fracture, and so are not for rating consideration.  The 
service medical records show that the veteran recovered well 
from the fracture, with no significant residual disability.  
The mandible healed in good alignment, position and solidity.  
He regained right inferior alveolar nerve function.  No 
weakness, limitation of motion, loss of masticatory function, 
bone loss, loss of chewing ability, or non-union is shown to 
have resulted from the fracture.  The post-operative scar is 
shown to be well-healed.  While palpation of the wired area 
of the mandible elicits tenderness, no objectively confirmed 
pain is associated with the fracture.  Accordingly, on the 
basis of the complete evidence and contentions on appeal, the 
Board concludes that the current manifestations of residuals 
of a fractured mandible equate with or approximate no more 
than slight displacement under Diagnostic Code 9904.  In 
essence, there is no functional impairment or periarticular 
pathology productive of painful motion.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was notified 
in the February 1999 rating decision that there was no 
evidence showing that the residuals of his fractured right 
mandible had increased in severity.  The rating decision, as 
well as the statement of the case (SOC) informed the veteran 
that evidence of an increase was needed to substantiate his 
claim.  In February 2000, the veteran was informed that he 
could submit additional evidence.  The Board concludes the 
discussions in the rating decision and SOC informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the claim.  The RO 
requested all relevant treatment records identified by the 
veteran and the veteran was informed what records the RO was 
requesting.  The veteran was provided a VA dental examination 
in May 1999.  In this case, the Board finds that VA has done 
everything reasonably possible to assist him.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  



ORDER

An evaluation in excess of 0 percent disabling for residuals 
of a fractured right mandible is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



